Name: Commission Regulation (EEC) No 66/81 of 9 January 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 298/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/ 12 Official Journal of the European Communities 10 . 1 . 81 COMMISSION REGULATION (EEC) No 66/81 of 9 January 1981 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 298/80 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 298/80, the date '1 May 1980 ' is hereby replaced by '1 July 1980 '. Article 2 By derogation from Article 1 ( 1 ) of Regulation (EEC) No 298/80 the Italian authorities are authorized to reserve certain quantities of frozen beef, taken into charge before the date provided for in Article 1 , for supply to the victims in the south of Italy following the earthquake of 23 November 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece (2 ), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 298/80 (3), as last amended by Regulation (EEC) No 2470/80 (4), fixed certain conditions for selling beef and veal taken over by the intervention agencies before 1 May 1980 and intended for export ; whereas the situation regarding these stocks is such that this date should be replaced by 1 July 1980 ; Whereas, taking into account the situation in Italy and especially the necessity to supply the inhabitants affected by the earthquake of 23 November 1980 , it is necessary to allow the Italian authorities to reserve certain quantities of beef for this use ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (5 ), taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 3 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored . Article 4 This Regulation shall enter into force on 12 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1981 . For the Commission Finn GUNDELACH Member of the Commission (' OJ No L 148, 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 291 , 19 . 11 . 1979, p . 17 . (3 ) OJ No L 32, 9 . 2 . 1980, p . 23 . (4 ) OJ No L 254, 27 . 9 . 1980, p . 20 . (5 ) OJ No L 251 , 5 . 10 . 1979 , p . 12 .